and therefore, the district court did not in denying this portion of the
                petition as procedurally time barred.
                            To the extent that appellant challenged errors arising from
                entry of the second amended judgment of conviction on February 16, 2012,
                the petition was untimely filed.     See id.   The one-year time period to
                challenge a conviction does not automatically re-start simply because the
                district court entered an amended judgment of conviction. See Sullivan v.
                State, 120 Nev. 537, 541, 96 P.3d 761, 764 (2004). Rather, entry of an
                amended judgment of conviction may explain a delay in filing the petition
                if the petition raises claims challenging the amended judgment of
                conviction or the proceedings leading up to the amended judgment of
                conviction. Id. Even assuming without deciding that entry of the second
                amended judgment of conviction would explain the delay in this case,
                appellant failed to demonstrate that he would be unduly prejudiced by the
                denial of his petition as procedurally time-barred, see NRS 34.726(1),
                because his claims challenging the second amended judgment of conviction
                lacked merit. Appellant was not required to be present for entry of the
                second amended judgment of conviction granting additional presentence
                credits. Therefore, the district court did not err in denying this portion of
                the petition as procedurally time barred. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                        Gibbons


                                                                                          J.
                Douglas
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                cc: Hon. Doug Smith, District Judge
                     Julio Cesar Rosado
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 3
(0) 1947A